DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Any rejection from the previous office action, which is not restated here, is withdrawn.
Status of the claims
Claims 1-2, 12, 20, 22, 30-34, 36, 39, 45, 53, 72, 74, 82-83 were pending in the application.  Claims 36, 39, 45, 48, 72, 74, 82-83 were withdrawn. Claims 1, 2, 12, 20, 22, 30, 31, 32, 34, 53, 55 are presented for examination on the merits.
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Armstrong on 10/21/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.  (Currently Amended)  A polypeptide, wherein the polypeptide:
a) has at least 85% sequence identity to the sequence of any one of SEQ ID NOS: 3-10 
b) has at least 85% sequence identity to the sequence of any one of SEQ ID NOS: 19-42.

2.  (Currently Amended)  The polypeptide of claim 1, wherein the polypeptide of a):
a) has at least 90%, 95%, 97%, or 100% sequence identity to any one of SEQ ID NOS: 3-10;
b) exhibits a rate of cellular internalization of at least 200% relative to a Tat peptide (SEQ ID NO: 1);
c) is a cell penetrating polypeptide; 
d) comprises one or more D-amino acids, wherein, optionally, the one or more D-amino acids are independently selected from the group consisting of D-ALA, D-ARG, D-ASN, D-ASP, D-CYS, D-GLN, D-GLU, D-HIS, D-ILE, D-LEU, D-LYS, D-MET, D-PHE, D-PRO, D-SER, D-THR, D-TRP, D-TYR, and D-VAL;
e) comprises one or more derivatized amino acids, wherein, optionally, the one or more derivatized amino acids are selected from the group consisting of N-imbenzylhistidine, 4-hydroxyproline, 5-hydroxylysine, 3-methylhistidine, homoserine, and ornithine or the derivatized amino acid has a chemical moiety selected from the group consisting of amine hydrochloride, p-toluene sulfonyl, carbobenzoxy, t-butyloxycarbonyl, chloroacetyl, formyl, carboxyl, methyl ester, ethyl ester, hydrazide, O-acyl, and O-alkyl; or
f) is 10 to 16 amino acids long








3. – 11.  (Cancelled)  

12.  (Previously Presented)  A conjugate comprising the polypeptide of a) of claim 1 joined to a compound, wherein, optionally:
a)  the polypeptide is joined directly, or through a linker, to the compound;
b)  the polypeptide is joined to the compound by a covalent bond;
c)  the compound enhances the stability, or immunogenicity, or detection of the polypeptide;
d)  the compound facilitates purification of the polypeptide;
e)  the compound is a second polypeptide;
f)   the compound is a therapeutic agent; or
g)  the compound is a nucleic acid molecule or a peptide nucleic acid molecule.

13. – 19.  (Cancelled) 

20.  (Previously Presented)  The conjugate of claim 12, wherein:
a) the therapeutic agent is selected from the group consisting of an immunotherapy agent, a cytotoxic agent, a growth inhibitory agent, a radiation therapy agent, an anti-cancer agent, an anti-angiogenic agent; or
b) the nucleic acid molecule comprises a phosphate backbone modification, wherein, optionally, the phosphate backbone modification is phosphorothioate or phosphorodithioate.

21.  (Cancelled)  

22.  (Currently Amended)  The conjugate of claim 20, wherein:
a) the anti-cancer agent is selected from the group consisting of abiraterone acetate, methotrexate, paclitaxel, albumin, doxorubicin, bleomycin, vinblastine, dacarbazine, vincristine sulfate, etoposide phosphate, prednisone, cyclophosphamide, brentuximab vedotin, cytarabine, daunorubicin, ado-trastuzumab emtansine, afatinib dimaleate, everolimus, netupitant, palonosetron, imiquimod, alectinib, alemtuzumab, melphalan, pemetrexed, chlorambucil, aminolevulinic acid, aprepitant, pamidronate, anastrozole, exemestane, nelarabine, arsenic trioxide, ofatumumab, asparaginase Erwinia chrysanthemi, bevacizumab, axitinib, azacitidine, carmustine, belinostat, bendamustine, cisplatin, bexarotene, tositumomab, iodine 131I tositumomab, bicalutamide, blinatumomab, bortezomib, bosutinib, busulfan, cabazitaxel, cabozantinib-S-malate, irinotecan, capecitabine, fluorouracil, carboplatin, carfilzomib, lomustine, ceritinib, recombinant human papillomavirus (HPV) bivalent vaccine, cetuxima, clofarabine, cobimetinib, dactinomycin, crizotinib, ifosfamide, ramucirumab, liposome, dabrafenib, decitabine, daratumumab, dasatinib, degarelix, denileukin diftitox, denosumab, dexamethasone, dexrazoxane, dinutuximab, docetaxel, rasburicase, epirubicin, elotuzumab, eltrombopag olamine, enzalutamide, eribulin mesylate, vismodegib, erlotinib, etoposide, raloxifene, toremifene, panobinostat, fulvestrant, letrozole, filgrastim, fludarabine phosphate, flutamide, pralatrexate, recombinant HPV quadrivalent vaccine, recombinant HPV nonavalent vaccine, obinutuzumab, gefitinib, gemcitabine, gemcitabine-cisplatin, gemcitabine-oxaliplatin, gemtuzumab ozogamicin, imatinib mesylate, glucarpidase, goserelin acetate, trastuzumab, HPV bivalent vaccine, topotecan, palbociclib, ponatinib, idarubicin, idelalisib, ifosfamidum, interleukin-2 (IL-2), ibrutinib, talimogene laherparepvec, recombinant interferon alpha-2b, ipilimumab, romidepsin, ixabepilone, ixazomib citrate, ruxolitinib phosphate, palifermin, pembrolizumab, lanreotide acetate, lapatinib ditosylate, lenalidomide, lenvatinib mesylate, leucovorin calcium, leuprolide acetate, trifluridine, tipiracil, olaparib, procarbazine, mechlorethamine, megestrol acetate, trametinib, mercaptopurine, mesna, temozolomide, mitomycin C, mitoxantrone, plerixafor, vinorelbine tartrate, sorafenib tosylate, nivolumab, tamoxifen citrate, romiplostim, sonidegib, omacetaxine mepesuccinate, pegaspargase, ondansetron, osimertinib, oxaliplatin, paclitaxel albumin-stabilized nanoparticle, panitumumab, pazopanib, peginterferon alpha-2b, pertuzumab, pomalidomide, necitumumab, sipuleucel-T, 223Ra dichloride, recombinant human papillomavirus, regorafenib, rituximab, rolapitant, siltuximab, sunitinib malate, thalidomide, thioguanine, nilotinib, temsirolimus, thiotepa, trabectedin, arsenic trioxide, uridine triacetate, vandetanib, vorinostat, ziv-aflibercept, vemurafenib, ibritumomab tiuxetan, zoledronic acid, and idelalisib;
b) the therapeutic agent is selected from a group consisting of Human growth hormone, Erythropoietin (EPO), Ob gene translation product (leptin), Adenosine deaminase, purine nucleoside, phosphorylase, cluster of differentiation-4 (CD-4), Factor VIII, Factor IX, α1-antitrypsin, low density lipoprotein (LDL) receptor protein, Intrinsic factor, albumin, b-glucosidase (glucocerebrosidase), cystic fibrosis (CF) transmembrane conductance regulator, tissue plasminogen activator (tPA), urokinase, streptokinase, antithrombin III, apolipoproteinan adenosine an [[a]] anti-neoplastic agentan interleukin (IL) an interferon (IFN)a checkpoint inhibitora bone morphogenic protein a transforming growth factora granulocyte-colony stimulatinga fibroblast growthan insulin-like growtha hirudina selective serotonin reuptake inhibitoran anti-psychotic bio-substancea ATPasea Sonic hedgehog gene producta VEGF receptor. [[or]] ranibizumab[[)]], a TNFα inhibitoran interleukin-6 (IL6) receptor inhibitoran interleukin-1 (IL1) receptor inhibitorNiemann-Pick C1 (NPC1) protein, Niemann-Pick C2 (NPC2) protein, beta-hexosaminidase A, alpha galactosidase, galactosylceramidase, galactokinase, galactose-1-phosphate uridyltransferase, a  branched-chain alpha-keto acid dehydrogenase complex enzyme, phenylalanine hydroxylase, glycogen synthase (GYS2), glucose-6-phosphatase (G6PC), acid alpha-glucosidase (GAA), glycogen debranching enzyme (AGL), glycogen branching enzyme (GBE1), muscle glycogen phosphorylase (myophosphorylase) (PYGM), liver glycogen phosphorylase (PYGL), muscle phosphoglycerate mutase (PGAM2), muscle phosphofructokinase (PKFM), glycogen phosphorylase kinase Badenosine triphosphate (ATP) synthase, thymidine phosphorylase (TYMP), reduced nicotinamide adenine dinucleotide (NADH) dehydrogenase, Frataxin (FXN), a protein encoded by peroxisomal biogenesis factor (PEX)-1 (PEX1), PEX2, PEX3, PEX5, PEX6, PEX10, PEX12, PEX13, PEX14, PEX16, PEX19, or PEX26, a protein encoded by ATP Binding Cassette Subfamily D Member 1 (ABCD1), Wilson disease protein (ATP7B), Human hemochromatosis protein (HFE), methylmalonyl CoA mutase, methylmalonyl CoA epimerase, adenosylcobalamin, propionyl-CoA carboxylase, ornithine transcarbamylase, argininosuccinate lyase, argininosuccinate synthase 1, citrin, carbamoyl phosphate synthase 1, N-acetylglutamate synthase, and ornithine translocase; or
c) the phosphate backbone modification is an amide, thioamide, sulfinamide, or sulfonamide linkage.

23. – 31.  (Cancelled)  

32.  (Currently Amended)  A composition comprising the polypeptide of claim 1

33.  (Original)  The composition of claim 32, further comprising a pharmaceutically acceptable carrier, excipient, or diluent. 

34.  (Previously Presented)  The composition of claim 32, wherein the composition:
a) comprises the polypeptide of a) and further comprises a therapeutic agent, wherein, optionally, the therapeutic agent of the composition comprising the polypeptide of a) is an immunotherapy agent or an anti-cancer agent or the therapeutic agent of the composition comprising the polypeptide of b) is an antimicrobial agent or an antifungal agent; or
b) comprises the polypeptide of b) incorporated therein or coated therein, wherein, optionally, the composition is a medical device, a cuff, a dressing material, a mess, a hernia patch, a wound dressing, a bandage, a syringe, gloves, or a household product, a cosmetic product, a pharmaceutical product, a washing or cleaning formulation, a medical device surface, a medical device material, a fabric, a plastic, a surface of a plastic article, a paper, a nonwoven material, a wood, leather, or a metal surface.

35. (Cancelled)  

36.  (Currently Amended)  A method comprising




37.  – 47.  (Cancelled)  

48.  (Previously Presented)  A method of penetrating a cellular membrane comprising contacting the cellular membrane with the composition of claim 32 or a conjugate thereof comprising the polypeptide joined to a compound.

49. – 52.  (Cancelled)  

53.  (Currently Amended)  A kit comprising:
a) a composition comprising the polypeptide of a) of claim 1[[,]] or a conjugate comprising the polypeptide of a) of claim 1 
b) a composition comprising the polypeptide of b) of claim 1

54.  (Cancelled)  

55.  (Previously Presented)  The polypeptide of claim 1, wherein the polypeptide of b):
a) has at least 90%, 95%, 97%, or 100% sequence identity to any one of SEQ ID NOS: 19-42;
b) is an antimicrobial peptide;
c) disrupts the cellular membrane of a microbial pathogen;
d) comprises one or more D-amino acids, wherein, optionally, the one or more D-amino acids are independently selected from the group consisting of D-ALA, D-ARG, D-ASN, D-ASP, D-CYS, D-GLN, D-GLU, D-HIS, D-ILE, D-LEU, D-LYS, D-MET, D-PHE, D-PRO, D-SER, D-THR, D-TRP, D-TYR, and D-VAL;
e) comprises one or more derivatized amino acids, wherein, optionally the one or more derivatized amino acids are selected from the group consisting of N-imbenzylhistidine, 4-hydroxyproline, 5-hydroxylysine, 3-methylhistidine, homoserine, and ornithine or the derivatized amino acid has a chemical moiety selected from the group consisting of amine hydrochloride, p-toluene sulfonyl, carbobenzoxy, t-butyloxycarbonyl, chloracetyl, formyl, carboxyl, methyl ester, ethyl ester, hydrazide, O-acyl, and O-alkyl; or
f) is 10 and 20 amino acids long.

56. – 71.  (Cancelled)   

72.  (Currently Amended)  A method of treating a microbial infection comprising administering the polypeptide of b) of claim 1, or a composition thereof, to a subject in need thereof, wherein the polypeptide is an antimicrobial polypeptide.

73.  (Cancelled)  

74.  (Previously Presented)  The method of claim 72, wherein:
a) said subject is a human; or 
b) said microbial infection is a fungal or bacterial infection, wherein, optionally:
i) the bacterial infection is caused by a bacteria selected from a group consisting of Acinetobacter baumannii, Bacteroides distasonis, Bacteroides fragilis, Bacteroides ovatus, Bacteroides thetaiotaomicron, Bacteroides uniformis, Bacteroides vulgatus, B. cepacia, Citrobacter freundii, Citrobacter koseri, Clostridium clostridioforme, Clostridium perfringens, C. sordellii, Enterobacter aerogenes, Enterobacter cloacae, Enterococcus faecalis, Enterococcus, spp. Escherichia coli, Eubacterium lentum, Fusobacterium spp., Haemophilus influenzae, Haemophilus parainfluenzae, Klebsiella pneumoniae, Klebsiella oxytoca, Legionella pneumophilia, Moraxella catarrhalis, Morganella morganii, Mycoplasma spp., Peptostreptococcus spp., Porphyromonas saccharolytica, Prevotella bivia, Proteus mirabilis, Proteus vulgaris, Providencia rettgeri, Providencia stuartii, Pseudomonas aeruginosa, Serratia marcescens, Streptococcus anginosus, Staphylococcus aureus, Staphylococcus epidermidis, Stenotrophomonas maltophilia, Streptococcus agalactiae, Streptococcus constellatus, Streptococcus pneumoniae, Streptococcus pyogenes, and Streptococcus pyogenes; or 
ii) the fungal infection is caused by a fungus selected from a group consisting of Fusarium oxysporum, Pneumocystis jirovecii, Aspergillus spp., Coccidioides immitis/posadasii, Candida sp., Filobasidiella neoformans, Trichosporon, Encephalitozoon cuniculi, Enterocytozoon bieneusi, Mucor circinelloides, Rhizopus oryzae, and Lichtheimia corymbifera.

75. – 81.  (Cancelled)  

82.  (Currently Amended)  A method of manufacturing the polypeptide of b) of claim 1 comprising chemically synthesizing the polypeptide or a expressing the polypeptide or a culture media surrounding the cell. 

83.  (Currently Amended)  The method of claim 82, wherein:
	a) the chemical synthesis comprises solid phase peptide synthesis; or 
	b) the cell is a prokaryotic cell, wherein, optionally, the prokaryotic cell is an E. Coli, or a eukaryotic cell, wherein, optionally, the eukaryotic cell is a HeLa, CHO, or HEK cell. 

84. – 99.  (Cancelled) 

Rejoinder

Claims 1, 2, 12, 20, 22, 32, 33, 34, 53 and 55, directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36, 48, 72, 74, 82 and 83, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Subrizi (J Controll Release, 2012) as described in the Office Action mailed on 9/8/2021. The reference does not anticipate nor make prima facie obvious the instantly claimed invention as now amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 10/2021